Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 1 of 13




           EXHIBIT C
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 2 of 13



 1           DEFENDANT QUALCOMM INCORPORATED’S WITNESS LIST

 2          Defendant Qualcomm Incorporated (“Qualcomm”) discloses its list of witnesses,
 3   including a summary of each witness, that it may call at trial, other than for impeachment or
 4   rebuttal, identifying which witnesses it expects to call live and which it expects to call by
 5   deposition. Qualcomm reserves the right to: (1) add or remove witnesses or deposition testimony
 6   as necessary, including, but not limited to, in response to witness testimony, exhibits or other
 7   evidence that the Federal Trade Commission (“FTC”) may proffer; (2) call witnesses or use
 8   deposition testimony that may be necessary to lay the foundation for the admissibility of evidence
 9   if the Parties are unable to agree to the admissibility of such evidence; (3) call additional
10   witnesses or use deposition testimony not on this list for the purposes of rebuttal or impeachment;
11   and (4) call any witness identified by the FTC on its live or by-designation witness lists or use
12   any deposition testimony designated by the FTC. By including witnesses on its lists, Qualcomm
13   assumes no obligation to call or make available any witness at trial.
14          In the event that a witness from whom Qualcomm anticipates offering live testimony is
15   unavailable to testify at trial, Qualcomm reserves the right to use deposition testimony given by
16   such witness. For witnesses as to which Qualcomm currently believes it to be reasonably possible
17   that the witness will not be available for trial and not within 100 miles of the courthouse,
18   Qualcomm has listed the witness both as a live witness and as a witness by deposition. In the
19   event that the FTC objects to the use of Qualcomm’s deposition designations at trial, Qualcomm
20   reserves the right to call the deponent to provide live testimony.
21          Qualcomm further reserves the right to update the subjects on which the persons identified
22   as witnesses may testify based on new information (including any newly produced documents);
23   and to question the persons identified herein on any topics on which that person testified in a
24   deposition or investigational hearing, or regarding any matter that is discussed in any document to
25   which that person had access and that is designated as an exhibit by either party.
26

27

28
                                                      1                                            Exhibit C
                                                                                Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 3 of 13



 1   Live Witnesses
 2                  Derek Aberle was President of Qualcomm Incorporated until January 2018.
 3   Mr. Aberle may testify about Qualcomm’s licensing program, practices and negotiations,
 4   Qualcomm’s business relationships with cellular device makers, Qualcomm’s corporate strategy,
 5   and any other issues addressed in Mr. Aberle’s deposition or investigational hearing or any
 6   documents or data introduced into evidence by Qualcomm or the FTC as to which he has
 7   knowledge.
 8                  Baaziz Achour is Senior Vice President of Engineering at Qualcomm
 9   Technologies, Inc. (“QTI”). He has been in this role for approximately ten years, and has worked
10   at Qualcomm since 1993. Mr. Achour may testify regarding modem chip engineering,
11   Qualcomm’s contributions to and innovations relating to cellular and non-cellular technologies,
12   Qualcomm’s research and development efforts, Qualcomm’s investments with respect to
13   particular technologies, projects, and/or customers, and any other issues addressed in
14   Mr. Achour’s deposition or documents or data introduced into evidence by Qualcomm or the FTC
15   as to which he has knowledge.
16                  Jeffrey Andrews is the Cullen Trust for Higher Education Endowed Professor in
17   the Electrical and Computer Engineering Department of the University of Texas at Austin.
18   Dr. Andrews may testify about the opinions disclosed in his expert reports and deposition.
19                  Steven Altman was Vice Chairman of Qualcomm Incorporated until January
20   2014. Mr. Altman may testify about Qualcomm’s licensing program, practices and negotiations,
21   Qualcomm’s business relationships with cellular device makers, Qualcomm’s corporate strategy,
22   and any other issues addressed in Mr. Altman’s deposition or documents or data introduced into
23   evidence by Qualcomm or the FTC as to which he has knowledge.
24                  Cristiano Amon is President of Qualcomm, and responsible for oversight of
25   Qualcomm’s semiconductor business. He was previously Executive Vice President and President
26   of Qualcomm CDMA Technologies (“QCT”). He started at Qualcomm in 1995 and since then,
27   excluding a period from June 1999 to November 2001 during which he was not employed by
28
                                                    2                                           Exhibit C
                                                                             Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 4 of 13



 1   Qualcomm, has held various other roles relating to Qualcomm’s semiconductor business.
 2   Mr. Amon may testify regarding Qualcomm’s research and development efforts, Qualcomm’s
 3   contributions to and innovations relating to cellular and non-cellular technologies, Qualcomm’s
 4   modem chip sales, competition for sales of modem chips, Qualcomm’s business relationships
 5   with OEMs, specific negotiations relating to the sale of chips, Qualcomm’s investments with
 6   respect to particular technologies, projects, and/or customers, and any other issues addressed in
 7   Mr. Amon’s deposition or investigational hearing or documents or data introduced into evidence
 8   by Qualcomm or the FTC as to which he has knowledge.
 9                  Lorenzo Casaccia is Vice President of Technical Standards of Qualcomm Europe
10   Inc. Mr. Casaccia may testify about Qualcomm’s role and history in the development of cellular
11   standards and the cellular standardization process, and any other issues addressed in
12   Mr. Casaccia’s depositions or documents or data introduced into evidence by Qualcomm or the
13   FTC as to which he has knowledge. Mr. Casaccia has been designated as a fact witness who may
14   give expert opinions in this case and may testify about the opinions and topics disclosed in his
15   expert disclosure, served pursuant to Fed R. Civ. P. 26(a)(2)(C), and depositions.
16                  Liren Chen is Senior Vice President of Engineering and Legal Counsel at QTL.
17   Mr. Chen may testify about Qualcomm’s contributions to and innovations relating to cellular and
18   non-cellular technologies, Qualcomm’s practices regarding patent prosecution and licensing, the
19   scope and history of Qualcomm’s patent portfolio, including its patented cellular technologies and
20   patented non-cellular technologies, and any other issues addressed in Mr. Chen’s deposition or
21   documents or data introduced into evidence by Qualcomm or the FTC as to which he has
22   knowledge.
23                  Tasneem Chipty is the Founder and Managing Principal at Matrix Economics.
24   Dr. Chipty is an economist who has studied antitrust and competition economics, econometrics,
25   and industrial organization for over twenty years. Dr. Chipty may testify about the opinions
26   disclosed in her expert report and deposition.
27

28
                                                      3                                          Exhibit C
                                                                              Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 5 of 13



 1                  Fabian Gonell is Senior Vice President, Licensing Strategy and Legal Counsel at
 2   QTL. Mr. Gonell may testify about Qualcomm’s licensing program, practices and negotiations,
 3   Qualcomm’s business relationships with cellular device makers and patent licensing pools and
 4   platforms, and any other issues addressed in Mr. Gonell’s depositions or investigational hearing,
 5   and any other documents or data introduced into evidence by Qualcomm or the FTC as to which
 6   he has knowledge.
 7                  Michael Hartogs was Senior Vice President and Division Counsel at QTL until
 8   January 2012. Mr. Hartogs may testify about Qualcomm’s licensing program, practices and
 9   negotiations, Qualcomm’s business relationships with cellular device makers, and any other
10   issues addressed in Mr. Hartogs’s deposition or documents or data introduced into evidence by
11   Qualcomm or the FTC as to which he has knowledge.
12                  Bertram Huber is a Principal of IP*SEVA and is a Lecturer at the University of
13   Tübingen/Germany on Laws of IPRs, International IP Strategy and Management and License
14   Agreements/Licensing Law. He has extensive negotiation and technology licensing experience,
15   and has participated in the elaboration of IPR/patent policies at ETSI. Dr. Huber may testify
16   regarding the subject matter of his expert report.
17                  Irwin Jacobs is the co-founder and former CEO, Chairman and Director of
18   Qualcomm. Mr. Jacobs may testify about the founding of Qualcomm, the development and roll-
19   out of CDMA technology, Qualcomm’s fundamental contributions to cellular and non-cellular
20   technologies, Qualcomm’s post-CDMA innovations, Qualcomm’s licensing program, practices
21   and negotiations, any other issues addressed in his deposition, and any documents or data
22   introduced into evidence by Qualcomm or the FTC as to which he has knowledge.
23                  Chris Johnson is a partner at Bain & Company, where he has worked since 2010.
24   Mr. Johnson may testify about work that Bain performed for Intel Corporation, and any issues
25   addressed in his deposition or documents or data introduced into evidence by Qualcomm or the
26   FTC as to which he has knowledge.
27

28
                                                     4                                          Exhibit C
                                                                             Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 6 of 13



 1                 Keith Kressin is Senior Vice President, Product Management at QTI. Mr. Kressin
 2   may testify about Qualcomm’s contributions to and innovations relating to cellular and non-
 3   cellular technologies, Qualcomm’s product roadmap, competition for sales of modem chips,
 4   Qualcomm’s relationship with OEMs, and any other issues addressed in Mr. Kressin’s deposition
 5   or documents or data introduced into evidence by Qualcomm or the FTC as to which he has
 6   knowledge.
 7                 Louis Lupin was Legal Consultant for QTL until August 2014. Prior to that,
 8   Mr. Lupin was Executive Vice President and General Counsel of Qualcomm Incorporated until
 9   August 2007. Mr. Lupin may testify about Qualcomm’s licensing program, practices and
10   negotiations, Qualcomm’s business relationships with cellular device makers, and any other
11   issues addressed in Mr. Lupin’s deposition or documents or data introduced into evidence by
12   Qualcomm or the FTC as to which he has knowledge.
13                 Taraneh Maghame is Senior Director of Wireless Programs and Corporate
14   Development at Via Licensing Corporation, and was a member of Apple’s patent licensing and
15   strategy group from 2010 to 2016. Ms. Maghame may testify about Via Licensing’s licensing
16   and business practices and any issues addressed in her deposition or documents or data introduced
17   into evidence by Qualcomm or the FTC as to which she has knowledge.
18                 Durga Malladi is Senior Vice President Engineering and General Manager of
19   4G/5G at QTI. Dr. Malladi may testify about Qualcomm’s research and development efforts and
20   innovations, Qualcomm’s role in the development of cellular technologies and cellular standards,
21   his patented inventions, and any other issues addressed in Dr. Malladi’s deposition or documents
22   or data introduced into evidence by Qualcomm or the FTC as to which he has knowledge.
23                 Robert Mansfield was the Senior Vice President of Hardware Engineering from
24   fall 2005 to early 2012, and then was Senior Vice President of Technologies at Apple from 2012
25   to 13. Mr. Mansfield may testify about the design, engineering, assembly, procurement, and sale
26   of Apple’s cellular products, Apple’s procurement of modem chips and other components from
27   Qualcomm and other suppliers, whether modem chip suppliers other than Qualcomm met Apple’s
28
                                                   5                                           Exhibit C
                                                                            Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 7 of 13



 1   technical and scheduling requirements for Apple cellular products from 2011 to 2014, and any
 2   other issues addressed in documents or data introduced into evidence by Qualcomm or the FTC as
 3   to which he has knowledge.
 4                  Steve Mollenkopf is Chief Executive Officer of Qualcomm, a position he has held
 5   since March 2014. Prior to being Chief Executive Officer, he was President from November
 6   2011 to March 2014, Chief Operating Officer from approximately November 2011 to December
 7   2013, and prior to that he was Executive Vice President and President of QCT. He joined
 8   Qualcomm in 1994. Mr. Mollenkopf may testify about Qualcomm’s contributions to and
 9   innovations relating to cellular and non-cellular technologies, the development and
10   commercialization of cellular technologies, competition for sales of modem chips, the rationale
11   for and negotiation of various agreements with Apple, the superiority and differentiation of
12   Qualcomm’s modem chip products, any other issues addressed in his deposition or investigational
13   hearing, and any documents or data introduced into evidence by Qualcomm or the FTC as to
14   which he has knowledge.
15                  Aviv Nevo is the George A. Weiss and Lydia Bravo Weiss University Professor at
16   the Wharton School of Business and Department of Economics at the University of Pennsylvania.
17   Professor Nevo is an economist who has studied antitrust and competition economics,
18   econometrics, and industrial organization for over twenty years. Professor Nevo may testify
19   about the opinions disclosed in his expert report and deposition.
20                  Eric Reifschneider was Senior Vice President of QTL until July 2016.
21   Mr. Reifschneider may testify about Qualcomm’s licensing program, practices and negotiations,
22   Qualcomm’s business relationships with cellular device makers and any other issues addressed in
23   Mr. Reifschneider’s deposition or investigational hearing or documents or data introduced into
24   evidence by Qualcomm or the FTC as to which he has knowledge.
25                  Alex Rogers is Executive Vice President of Qualcomm and President of QTL,
26   positions he began in 2016. Mr. Rogers may testify about Qualcomm’s licensing program,
27   practices and negotiations, Qualcomm’s recent licensing negotiations and programs, Qualcomm’s
28
                                                    6                                           Exhibit C
                                                                             Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 8 of 13



 1   relationships with OEMs, any other issues addressed in his deposition, and any documents or data
 2   introduced into evidence by Qualcomm or the FTC as to which he has knowledge.
 3                  Matthias Sauer held various positions at Infineon, including Director of Baseband
 4   Architecture, Head of Worldwide for Business Unit Feature Phone, and Senior Director for
 5   System Engineering for Business Line Smartphone and RF Engine, from 1998 to 2011.
 6   Mr. Sauer is now the Director of Cellular Systems at Apple. Mr. Sauer may testify about the
 7   design, engineering, assembly, procurement, and sale of Apple’s cellular products, Apple’s
 8   procurement of modem chips and other components from Qualcomm and other suppliers, whether
 9   modem chip suppliers other than Qualcomm met Apple’s technical and scheduling requirements
10   for Apple cellular products from 2011 to 2016, and any other issues addressed in Mr. Sauer’s
11   deposition or documents or data introduced into evidence by Qualcomm or the FTC as to which
12   he has knowledge. Mr. Sauer may also testify about Infineon’s design, engineering, manufacture
13   and sale of Infineon chipsets.
14                  Mark Schankerman is Professor of Economics at the London School of
15   Economics. Professor Schankerman is an economist who has specialized in intellectual property
16   rights, innovation, university-technology transfer, industrial organization and emerging
17   economics. Professor Schankerman may testify regarding the subject matter of his expert report.
18                  Steve Schell was the Senior Director of Wireless Systems Architecture from June
19   2005 to February 2015 at Apple. Mr. Schell may testify about the design, engineering, assembly,
20   procurement, and sale of Apple’s cellular products, Apple’s procurement of modem chips and
21   other components from Qualcomm and other suppliers, whether modem chip suppliers other than
22   Qualcomm met Apple’s technical and scheduling requirements for Apple cellular products from
23   2011 to 2016, and any other issues addressed in Mr. Schell’s deposition or documents or data
24   introduced into evidence by Qualcomm or the FTC as to which he has knowledge.
25                  Edward Snyder is the Indra K. Nooyi Dean and William S. Beinecke Professor of
26   Economics and Management at the Yale School of Management. Dr. Snyder began his
27   professional career as an economist with the U.S. Department of Justice’s Antitrust Division. He
28
                                                    7                                           Exhibit C
                                                                             Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 9 of 13



 1   earned a Ph.D. in Economics and an M.A. in Public Policy from the University of Chicago.
 2   Qualcomm expects Dr. Snyder will testify regarding the subject matter of his expert reports,
 3   including the modem chip industry and Apple’s and the CMs’ theories of antitrust harm.
 4                  James Thompson is Executive Vice President of Engineering and Chief
 5   Technology Officer of QTI. Previously, he was Senior Vice President of QCT, and
 6   Mr. Thompson has overseen all of QCT engineering since 2004. Mr. Thompson may testify
 7   about Qualcomm’s contributions to and innovations relating to cellular and non-cellular
 8   technologies, modem chip engineering, Qualcomm’s research and development efforts,
 9   Qualcomm’s investments with respect to particular technologies, projects, and/or customers,
10   competition for sales of modem chips, and any other issues addressed in Mr. Thompson’s
11   deposition or documents or data introduced into evidence by Qualcomm or the FTC as to which
12   he has knowledge.
13                  Godavarthi Varadarajan is the Senior Partner and Managing Director of Boston
14   Consulting Group (“BCG”). Mr. Varadarajan may testify about BCG’s work relating to strategic
15   alternatives under consideration by a special committee of Qualcomm’s Board of Directors in and
16   around 2015 and any other issues addressed in Mr. Varadarajan’s deposition or investigational
17   hearing or any subject raised by Qualcomm or the FTC at trial as to which Mr. Varadarajan has
18   knowledge.
19                  B.J. Watrous has been Chief IP Counsel at Apple since he began at the company
20   in June 2011. Mr. Watrous may testify about Apple’s business relationship with Qualcomm, the
21   practice within the cellular industry of licensing cellular SEPs and/or other patents, Apple’s
22   licensing practices, and any other issues addressed in Mr. Watrous’s deposition or documents or
23   data introduced into evidence by Qualcomm or the FTC as to which he has knowledge.
24                  Dirk Weiler has been Nokia’s Head of Standards Policy since 2017. He was
25   previously a Vice President and Manager at Siemens AG, which Nokia acquired in 2006. From
26   that point onwards, he became Head of Standards Management at Nokia. Mr. Weiler was Chair
27   of ETSI’s IPR Special Committee from 2008 through November 2018; was a member of the
28
                                                     8                                           Exhibit C
                                                                              Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 10 of 13



 1   ETSI Board from 2008 to the present, serving ex officio from 2010 to 2014, and as chairman
 2   from 2014 to the present. He was chair of ETSI’s General Assembly, ETSI’s highest ranking
 3   governance body, from 2010 to 2014. Mr. Weiler may testify about cellular industry licensing
 4   practices, including Nokia’s licensing practices, the ETSI Intellectual Property Rights Policy, and
 5   any other issues addressed in Mr. Weiler’s deposition or documents or data introduced into
 6   evidence by Qualcomm or the FTC as to which he has knowledge.
 7                  Tim Williams is the Chief Executive Officer of Beach Technologies, LLC, a
 8   consulting firm focused on technology, intellectual property, and business consulting.
 9   Dr. Williams may testify about the opinions disclosed in his expert reports and deposition.
10                  David Wise is Senior Vice President and Treasurer at Qualcomm, positions he has
11   held since December 2015. Mr. Wise may testify about strategic alternatives under consideration
12   by a special committee of Qualcomm’s Board of Directors in and around 2015, documents on the
13   FTC’s exhibit list that he drafted, revised, or received, and any other issues addressed in Mr.
14   Wise’s deposition or documents or data introduced into evidence by Qualcomm or the FTC as to
15   which he has knowledge.
16   Testimony by Deposition
17                  Each of the below-listed witnesses may testify about any issue addressed in the
18   designated portions of his or her deposition testimony:
19                  Derek Aberle was President of Qualcomm from 2014 until January 3, 2018, when
20   he left the company, and was a paid consultant for Qualcomm after his departure from the
21   company until April 2018. His prior roles at Qualcomm included Legal Counsel (2000-2005),
22   General Manager of Licensing (2005-2011), and Group President of QTL (2011-2014).
23                  Seungho Ahn is Head of Samsung’s IP Center and is responsible for all matters
24   relating to intellectual property at Samsung.
25                  Steven Altman was President of Qualcomm from approximately 2005 to 2011,
26   and Vice Chairman from approximately 2011 until his retirement in January 2014.
27

28
                                                     9                                           Exhibit C
                                                                              Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 11 of 13



 1                  Hermann Eul was corporate vice president and general manager of the Mobile
 2   and Communications Group at Intel Corporation until 2016, and had worked at Intel since 2011,
 3   after Intel acquired his former employer, Infineon.
 4                  John Grubbs is Senior Director of IP Transactions at BlackBerry.
 5                  Alex Hojin Kang is the former Director of Purchasing at Samsung Mobile, and
 6   was employed by Samsung from 1987 to 2016.
 7                  Sanjay Jha is the former CEO of GlobalFoundries and former chairman and CEO
 8   of Motorola Mobility. Mr. Jha was President of QCT from 2003 to 2008 and COO of Qualcomm
 9   from 2006 to 2008.
10                  Chris Johnson is a partner at Bain & Company, where he has worked since 2010.
11                  Asha Keddy is the manager of Intel’s Next Generation and Standards team and
12   has worked at Intel since 1999.
13                  Injung Lee is the Head of the License Team at the IP Center at Samsung.
14                  Thomas Lindner is Head of the Cellular Modem & Mobile Connectivity business
15   line at Intel and has worked at Intel since 2011, after Intel acquired his former employer,
16   Infineon.
17                  Taraneh Maghame is Senior Director of Wireless Programs and Corporate
18   Development at Via Licensing Corporation, and was a member of Apple’s patent licensing and
19   strategy group from 2010 to 2016.
20                  Isabel Mahe is Managing Director for Greater China at Apple, and was Vice
21   President of Wireless Technology at Apple from 2008 to 2017.
22                  Ranae McElvaine is Vice President and Deputy General Counsel of Intellectual
23   Property at InterDigital, where she has worked as an in-house lawyer since 2008.
24                  Christina Petersson has been Vice President of Intellectual Property Rights in
25   Ericsson’s legal department since 2011. She was previously Senior Legal Counsel in the
26   Intellectual Property Rights Legal Services group from 2003 to 2011.
27

28
                                                    10                                           Exhibit C
                                                                              Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 12 of 13



 1                    Ilkka Rahnasto is Vice President of Patent Licensing at Nokia. He previously
 2   served as an intellectual property lawyer at Nokia from 1997 to 2003, as Head of Intellectual
 3   Property from 2003 to 2010 and as Head of Legal for Nokia’s Smartphone Business from 2010 to
 4   2014.
 5                    Robert Rango is the former Executive Vice President and General Manager of
 6   Broadcom’s Mobile and Wireless Group. He held that position from 2011 to 2014. He also
 7   previously served as Vice President and General Manager of Broadcom’s Networking
 8   Infrastructure Group from 2002 to 2004, and as Executive Vice President and General Manager
 9   of the Wireless Connectivity Group from 2004 to 2011 (and Senior Vice President therein from
10   2004 to 2005).
11                    Spencer Shen has been the Chief Intellectual Property Officer for ZTE since 2016
12   and previously served as ZTE’s Chief Licensing Officer.
13                    Dirk Weiler has been Nokia’s Head of Standards Policy since 2017. He was
14   previously a Vice President and Manager at Siemens AG, which Nokia acquired in 2006. From
15   that point onwards, he became Head of Standards Management at Nokia. Mr. Weiler was Chair
16   of ETSI’s IPR Special Committee from 2008 through November 2018; was a member of the
17   ETSI Board from 2008 to the present, serving ex officio from 2010 to 2014, and as chairman
18   from 2014 to the present. He was chair of ETSI’s General Assembly, ETSI’s highest ranking
19   governance body, from 2010 to 2014.
20                    Stefan Wolff held several marketing and managerial positions at Infineon from
21   1996 to 2011, including Vice President and General Manager for RF and Modem, and held
22   similar roles at Intel from 2011 to approximately 2017.
23                    Martin Zander is Ericsson’s Vice President and Head of Strategic Initiatives and
24   Eco-Systems. He assumed this role in 2017. He previously joined Ericsson in 2000 as Strategic
25   Product Manager. In 2003, he became Product Marketing Manager, and in 2005, he became
26   General Manager of Product Marketing. From 2006 to 2008, he served as Director of Product
27   Management for Mobile Platforms, and from 2008 to 2009 as Director of Portfolio Management
28
                                                    11                                          Exhibit C
                                                                             Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 946-3 Filed 11/29/18 Page 13 of 13



 1   and Technology. Between 2009 and 2011, he was ST-Ericsson’s Head of Portfolio Management.
 2   After ST-Ericsson dissolved, he rejoined Ericsson in 2015 as Vice President and Head of the
 3   Partnering & Strategy Program Office.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  12                                          Exhibit C
                                                                           Case No. 5:17-cv-00220-LHK
